1

2

3

4                                    UNITED STATES DISTRICT COURT

5                                          DISTRICT OF NEVADA

6                                                     ***

7
      TAMMARA TIMS and H.H., a minor by and
8     through his Guardian Ad Litem, GENEVA
      ATTEBERRY,
9                                                         2:18-cv-00021-JAD-VCF
                           Plaintiffs,                    ORDER
10
      vs.
11
      CLARK COUNTY SCHOOL DISTRICT;
12
      KASEY GLASS, MARK CONNORS, and DOES
      1-50,
13
                           Defendants.
14

15
            Before the court is the Joint Stipulation and Order Authorizing Release of Records from the Clark
16
     County Department of Family Services (ECF No. 199).
17
            Accordingly,
18
            IT IS HEREBY ORDERED that a hearing on the Joint Stipulation and Order Authorizing Release
19
     of Records from the Clark County Department of Family Services (ECF No. 199) is scheduled for 10:00
20
     AM, August 1, 2019, in Courtroom 3D.
21
            IT IS FURTHER ORDERED that Amity C. Dorman, Esq. from the Office of the District Attorney,
22
     must attend the scheduled hearing.
23
            The Clerk of Court is directed to mail and email (Amity.Dorman@clarkcountyda.com) Ms.
24
     Dorman a copy of this order.
25
     Amity C. Dorman, Esq.
1    Office of the District Attorney
     200 Lewis Avenue
2
     Las Vegas, Nevada 89101
3
     DATED this 18th day of July, 2019.
4
                                          _________________________
5                                         CAM FERENBACH
                                          UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
